DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a projection device, comprising:
 a housing and a display module, wherein
the display module is configured in the housing and comprises a frame, an optical engine assembly, and at least one first electronic component, wherein
the frame comprises a first assembling portion and at least one second assembling portion;
the optical engine assembly is assembled to the first assembling portion in a first direction; and
the at least one first electronic component is assembled to the at least one second assembling portion in a second direction different from the first direction,
wherein the at least one second assembling portion may include two second assembling portions, the at least_one first electronic component may include two first electronic components, and the two first electronic components are respectively assembled_on the two second assembling portions and are respectively located on opposite sides of the optical engine assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd